                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


EUGENE COOK,

               Plaintiff,                             Case No. 18-cv-11382
                                                      Hon. Mark A. Goldsmith
vs.

FAMILY DOLLAR STORES
OF MICHIGAN, LLC,

            Defendant.
____________________________/

                           OPINION & ORDER
      GRANTING PLAINTIFF’S MOTION TO AMEND COMPLAINT (Dkts. 28, 33)

       Plaintiff Eugene Cook originally filed this action in the Wayne County Circuit Court.

Defendant Family Dollar Stores of Michigan, LLC (“Family Dollar”) removed the action to this

Court on May 2, 2018. In his complaint, Cook alleges that he was shopping at Family Dollar and

was assaulted by several of its employees. Compl. ¶¶ 7-12 (Dkt. 1). Although his original

complaint named only Family Dollar as a Defendant, he now says that he has identified his

assailants and seeks permission to file an amended complaint naming these individuals – Jamin

Dubose, Martell Durham, Donzel Ross, David Bryant, Deonte Saxton, and Takeila Mckinney – as

Defendants. The parties agree that adding these individuals would destroy diversity jurisdiction.1




1
 Cook’s proposed amended complaint provides only that the proposed Defendants are “residents”
of Michigan. Prop. Am. Compl., Ex. A to Pl. Mot., ¶ 3 (Dkt. 33-1). While Family Dollar’s notice
of removal established that Cook is a citizen of Michigan and Family Dollar is a citizen of Virginia,
see 3d Am. Notice of Removal, ¶ 4 (Dkt. 11), the Court cannot determine the citizenship of the
proposed Defendants based on the proposed amended complaint. The citizenship of an individual
for diversity purposes is his or her state of domicile, rather than residence. Deasy v. Louisville &
Jefferson County Metro. Sewer Dist., 47 F. App’x 726, 728 (6th Cir. 2002) (“To establish the
                                                  1
       The removal statute, 28 U.S.C. § 1447(e), provides that “[i]f after removal plaintiff seeks

to join additional defendants whose joinder would destroy subject matter jurisdiction, the court

may deny joinder, or permit joinder and remand the action to the State court.” The court has

discretion to allow the addition of these defendants, based on the following factors: “(1) the extent

to which the proposed amendment’s intent was to destroy federal jurisdiction, (2) whether the

plaintiff was dilatory in filing the motion to amend, (3) whether the plaintiff would be significantly

injured if the motion to amend were denied, and (4) any other equitable factors.” Telecom

Decision Makers, Inc. v. Access Integrated Networks, Inc., 654 F. App’x 218, 221 (6th Cir. 2016)

(citing Bailey v. Bayer CropScience, L.P., 563 F.3d 302, 209 (8th Cir. 2009); Mayes v. Rapoport,

198 F.3d 457, 462-463 (4th Cir. 1999)).

       Family Dollar argues that Cook seeks to amend the complaint solely to destroy federal

jurisdiction. Def. Resp. at 3 (Dkt. 29). It claims that Cook waited until February 2019 to file his

motion to amend, even though he learned the names of Family Dollar employees in a September

7, 2018 deposition and was able to depose three additional employees at the end of November

2018. Family Dollar contends that Cook can simply file a separate complaint against the additional

proposed Defendants in state court. Family Dollar also points out that all of its employees

“vehemently denied any knowledge of or involvement in Plaintiff’s alleged attack[.]” Id. at 2.

       In reply, Cook says that he has moved expeditiously. He claims that in the September 2018

deposition, he only learned the names of the individuals working at the Family Dollar store on the

day of his alleged attack. It was not until December that he received the transcripts of the

November depositions and the photos of the individuals and was then able to determine which of



‘citizenship’ required for diversity jurisdiction, [the party asserting diversity jurisdiction] must
show more than mere . . . residence. He must show that [the state in question] is his domicile.”).
                                                  2
the employees were the alleged assailants. Pl. Reply at PageID.172 (Dkt. 30).

       The Court finds that the balance of factors weighs in favor of granting Cook’s motion.

Family Dollar offers nothing to support its contention that Cook is simply trying to destroy

diversity jurisdiction – the individuals that Cook seeks to add as Defendants were allegedly the

assailants the day he was assaulted at the Family Dollar store. The fact that the employees denied

involvement in the attack during their deposition does not prohibit Cook from naming them as

Defendants in this case. It is a much better use of the parties’ and the courts’ time to adjudicate

Cook’s claims against Family Dollar and the individuals at once, rather than having two separate

actions in two separate courts based on the same event. Further, it was reasonable for Cook to

wait until December to confirm the identities of his assailants, and he was not dilatory in waiting

until February to file the motion to amend.

       For these reasons, Cook’s motion to amend (Dkts. 28, 33) is granted. Cook shall file his

amended complaint on or before July 11, 2019. If the amended complaint makes clear that

diversity jurisdiction is lacking, see 28 U.S.C. § 1332(a), the Court will then enter an order

remanding this case to the Wayne County Circuit Court.

       SO ORDERED.

Dated: July 8, 2019                                  s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge




                                                3
